t c memo united_states tax_court lavonne allen hodgson petitioner v commissioner of internal revenue respondent docket no filed date lavonne allen hodgson pro_se michelle or for respondent memorandum opinion jacobs judge respondent determined a dollar_figure deficiency in petitioner's federal_income_tax for the deficiency arises from petitioner's tax_protester claims that we reject all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure petitioner resided in santa maria california at the time he filed his petition background during petitioner was employed as an engineer for the northrop grumman corp for which he was paid dollar_figure for services rendered on his federal_income_tax return petitioner reported the wages from his employment but claimed a deduction in an amount equal to the wages for non taxable compensation renumeration eisner vs mccomber sic u sec_189 as a result petitioner reported no taxable_income and claimed a dollar_figure refund due to the federal income taxes withheld by his employer during the year above his signature on the return petitioner stamped the words 'under protest' ucc in his petition filed date petitioner stated that he disagree d with the disallowance of compensation_for labor as non-taxable income during october and date petitioner served on respondent two requests to produce documents a set of interrogatories and requests for admissions all seeking the factual and legal basis for respondent's deficiency the internal_revenue_service froze the refund and applied it as a prepayment credit against the deficiency determination in his pretrial memorandum petitioner stated that his self assessment determined that he was not a 'taxpayer' as that word of art is used in the internal_revenue_code he further stated that he was not engaged in any taxable activity that would subject him to income_tax at trial petitioner presented no evidence to refute respondent's deficiency determination discussion instead of attempting to challenge the merits of respondent's determinations petitioner raises the usual tax_protester arguments which we and other courts have always rejected see eg 848_f2d_1007 9th cir affg tcmemo_1987_225 we do not believe it appropriate to address petitioner's assertions as to the validity of the federal_income_tax system with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir suffice to say sec_61 includes in gross_income compensation_for services rendered and it is undisputed that petitioner received dollar_figure as wages from services rendered to the northrop grumman corp respondent's deficiency determinations are presumed correct and the burden is on petitioner to show that the determinations are wrong rule a 290_us_111 petitioner failed to do so consequently we sustain respondent's deficiency determination respondent filed a motion seeking to impose a penalty on petitioner pursuant to sec_6673 sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty up to dollar_figure whenever it appears that proceedings in this court have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless a taxpayer's position is frivolous or groundless if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir we find that petitioner instituted this proceeding primarily for delay and maintained a frivolous and groundless position petitioner was made aware of the frivolous and groundless nature of his arguments he failed to heed these warnings and allowed his case to proceed petitioner's insistence on pursuing his fruitless argument has consumed the time and effort of both this court and the commissioner that could have otherwise been devoted to resolving bona_fide claims of other taxpayers see 806_f2d_948 9th cir accordingly we shall grant respondent's motion for an award of a penalty under sec_6673 and require petitioner to pay a penalty to the united_states in the amount of dollar_figure although we advise petitioner that the amount of the penalty may be greater if he persists with his tax_protester position in the future to reflect the foregoing an appropriate order will be issued and a decision will be entered for respondent
